Title: To George Washington from Andrew Burnaby, 9 April 1778
From: Burnaby, Andrew
To: Washington, George



Dear Sir,
Greenwich [England] April 9th 1778

Availing myself of the present moment of tranquillity, I sit down to renew a correspondence, which has been long interrupted, either by

my residence in Italy, or by that common calamity which I am persuaded we both most sincerely lament. Yet how shall I resume a subject, which, by naturally carrying us back to those happy days when our acquaintance commenced, and obliging us to compare them with that sad and unfortunate reverse which has since happened, must necessarily affect us both with concern! A Civil War spreading enmity and distrust where Affection and confidence ought naturally to prevail, is a circumstance which not only we, but Every one not lost to humanity, must, I persuade myself, most seriously deplore. And is there no way to stop the further progress of this ruin, and heal the wounds which have been opened by so dire a calamity? Must the Parent and the Child be for ever at variance? And can either of them be happy independent of the other? You, my dear Sir, know too well the circumstances and interest both of Great-Britain and America not to perceive the impossibility of it. Great Britain and America united, will constitute the fairest and happiest State in the World; but divided, they will be quite the reverse. It is not even possible that America should be happy, unconnected with Great-Britain. Will that Union, for example, which is at this time so firm among the Americans, from the sense of a common cause, be permanent, when they are totally independent? Are there no circumstances in the State of each Colony, no ingredients in the Character of their respective inhabitants, which render this morally impossible? A worse and more disastrous war than the present will, in such case, not fail, in the space of less than half a Century, to desolate America from border to border. Remember the States of Greece after the retreat of the Persians: remember the Peloponesian War.
France too; is it to be supposed, however Specious and fair her conduct and promises may be at present, that she can in reality be a Wellwisher to America? I doubt not of her professions indeed, nor even of her readiness, in case of any appearance of a reconciliation’s taking place between us, to make was sooner than suffer it to come to a conclusion: But will it be from Affection to America that She will do so?
Et Sic notus Ulisses?
Will it not rather be from hope that Great-Britain and America may weaken each other, and then fall a common prey to her insidious acts? There can be no doubt of it. You yourself have most sensibly experienced the perfidy of that false and treacherous people. The interest of Great-Britain and America is the same; the same lineage, the same language, the same liberty, the same religion, connecting them: but that of America and France is diametrically opposite, absolutely irreconcileable. That Union and harmony then, which so happily subsisted between us in the year 1763, ought to be again revived, and for ever preserved hereafter inviolate and sacred. This, I am convinced, is the

ardent wish of every good and honest man in this kingdom whether in the highest or the humblest Station: Indeed the appointment of the present commission is an incontrovertible proof of it. Whatever errors or misunderstandings then may have happened during the course of this unfortunate business, it is time that they were rectified, and that the wounds were on both sides healed. Let us mutually forget our past misfortunes, and unanimously strive to recover our former happiness and friendship. Let Affliction teach us wisdom and moderation. You, My dear Sir, whose Virtues have raised you to so eminent and conspicuous a situation, may, by using and exerting your endeavours, contribute very much to the completion of so divine a purpose; and thereby acquire more glory, and confer more real and lasting Service both to your own Country and to Mankind in general, than perhaps ever yet happened to the lot of any one Man. May Heaven give you the power, as I doubt not of your inclination, to effect so great and Virtuous a design.
Allow me, before I take leave of you, to inquire after Mrs Washington and my friends. I hope they are all well; and desire that you will recall me to their remembrance. You will find by a very imperfect, and I fear injudicious, account of my travels in America, which I have taken the liberty to send you, how deep a sense I retain of the kindness and civilities of my American Acquaintance. I hope Mrs Washington will not think that I have spoken too slightly of the Virginian Ladies: if she does, be so good as to remind her in a whisper, that I was at that time in love with a Lady, whom I had left in England; and of course was half blind to the beauty of Every one else. I was not however insensible to her merit; and I would add, if it were not for fear that She should suspect me of flattery, that the happiness of her acquaintance obliged me to speak that truth of the Virginian Ladies, which in my present judgment I think the most honourable testimony I could bear to their Virtue, “that they make the best Wives and best Mothers in the World.”
Wyth is, I take for granted, as philosophical and Socratic as ever, and as deeply absorbed in Grecian litterature. Be so good as to present my best Affections to him. Our friend Small is, alass! no more. He died about two years ago, leaving a considerable fortune, but a much more considerable Character, behind him.
I am myself in possession of every blessing in life; a respectable preferment, an independent fortune, a Wife after the Virginian Model, four Sons and a daughter, and above all things of the most perfect friendship and affection for yourself; being Dear Sir, with the highest respect and gratitude Your most faithfull and most Obliged Humble servant

Andrew Burnaby

